UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State of incorporation) (IRS Employer Identification #) 909 West Vista Way Vista, CA 92083 Address of Principal Executive Offices Registrants telephone number, including area code (760) 732-5826 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act). o YESxNO Indicate by check mark if the registrant is not required to file reports pursuant to section 13 or section 15(d) of the Act. o YESxNO Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x YESoNO Indicate by check mark whether the issuer has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. x YESoNO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the Definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YESxNO The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on December 31, 2010, was $ 4,053,249 based on 45,036,100 shares at $0.09 per share. The number of shares outstanding of the Registrant's common stock as of September 23, 2011 was 178,296,100. 1 Table of Contents Table of Contents Business 3 Properties 8 Legal Proceedings 9 Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Financial Statements 14 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 44 Controls and Procedures 44 Other Information 45 Directors, Executive Officers and Corporate Governance 45 Executive Compensation 47 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Principal Accounting Fees and Services 53 Exhibits, Financial Statement Schedules 54 Signatures 56 2 Table of Contents Business Business History Eco Building Products, Inc. ("ECO") is a manufacturer of proprietary wood products treated with an eco-friendly proprietary chemistry that protects against fire, mold/mycotoxins, fungus, rot-decay, wood ingesting insects and termites with EcoBlu's WoodSurfaceFilmT and FRCT technology (Fire Retardant Coating). ECO products, "Red ShieldT" utilizing patent pending technology is the ultimate in wood protection, preservation, and fire safety to building components constructed of wood, from joists, beams and paneling, to floors and ceilings. On April 8, 2011, the Company formed Red Shield Lumber, Inc. (“Red Shield”) in British Columbia, Canada.Red Shield was formed for the purpose of opening a plant in Canada utilizing the Company’s coating process for sale and distribution. On May 31, 2011, the Company formed E Build & Truss, Inc. (“E Build”) on May 31, 2011 in the State of California.E Build was formed for the purpose of operating the Company’s Truss manufacturing activities. We are now a manufacturer of proprietary wood products coated with an eco-friendly chemistry that protects against mold, rot, decay, termites and value added fire inhibitor. We have our Corporate offices in Vista, California. Business Eco Building Products, Inc. (“ECO”)is a manufacturer of proprietary wood products treated with an eco-friendly proprietary chemistry that protects against fire, mold/mycotoxins, fungus, rot-decay, wood ingesting insects and termites with EcoBlu's WoodSurfaceFilm™ and FRC™ technology (Fire Retardant Coating). ECO products, "Red Shield™" utilizing patent pending technology is the ultimate in wood protection, preservation, and fire safety to building components constructed of wood, from joists, beams and paneling, to floors and ceilings. The Company is committed to the development, marketing and sales of environmentally-responsible building materials. We have an agreement authorizing us to coat wood products with various proprietary chemicals to inhibit fire and we utilize our own formulations to protect against water damage, degradation from certain pest infestation and other effects. We are expanding our line of products and services offered.We have developed a distribution network throughout the majority of North America and continue to expand our International presence. ECO has an affiliate coating program. This program is designed to allow lumber companies to coat commodity lumber at their facilities contingent upon their stocking inventory and supporting our line of engineered wood products. ECO has purchased truss fabrication equipment and has formed a subsidiary to build ECO coated trusses and provide framing and building services utilizing our ECO coated products. ECO entered into an agreement with California-based Trussed, Inc. authorizing us to produce prefabricated wall components (called Smart Components®) designed to withstand seismic movement and high winds in wood-frame buildings exclusively with Eco Red Shield™ protection. ECO has begun shipping coated products into Haiti for local sales and has made available our ECO shelter. Over the next 12 months the Company intends to continue to expand marketing efforts to develop sales of products. Our recent financing activities have provided the operating capital needed to develop our sales of our products. 3 Table of Contents Products Eco Building Products, Inc. has developed a line of eco-friendly protective wood coatings that extend the life of framing lumber and other wood used in the construction of single-family homes, multi-story buildings as well as The Eco Shelter™ which serves as cost-effective housing for the world. Eco Building Products wood coatings are topically applied to lumber protecting it from mold, mildew, fungus, decay, rot, and termites. Eco’s newest product, Eco Red Shield™ also serves as a fire inhibitor protecting lumber from fire, slowing ignition time and reducing the amount of smoke produced. The ECO system of coatings is eco-friendly and remains chemically stable over time. The coatings emit virtually zero volatile organic compounds (VOCs), do not leech heavy metals or toxins into groundwater, and do not allow for the growth and propagation of various molds that have the potential to contaminateoccupant indoor air quality. More importantly, ECO coatings prevent the degradation of structural lumber that potentially requires existing homes to be periodically rebuilt due to rot and/or insect damage preserving our forests. The Eco Building Products line includes dimensional lumber, wall and floor panels, I-joists, GluLam Beams, LVL beams, truss lumber and trim. These products can be coated at our production facilities and at the mill or distributor with our proprietary formula and coating machines. By supporting and providing value added lumber materials direct from our facilities or the distributors and manufacturer, ECO can create a compelling value package. This package is offered to builders, and provides the protection of ECO coatings at a price that compares favorably to raw, untreated wood. Eco Red Shield™ Our proprietary eco-friendly formula controls moisture and protects lumber from mold, mildew, fungus, decay, rot, termites (and other wood boring insects including Formosan termites), while simultaneously serving as a fire inhibitor. Eco Clear Shield™ Our proprietary eco-friendly formula was designed specifically for staining - it controls moisture and protects lumber from mold, mildew, fungus, decay, rot, termites while simultaneously serving as a fire inhibitor. (fire protection optional) Eco Blue Shield™ Our proprietary eco-friendly formula controls moisture and protects lumber from mold, mildew, fungus, decay, rot, termites (and other wood boring insects including Formosan termites) 4 Table of Contents Eco Red Shield™ Smart Components. These revolutionary wall systems are built in a quality controlled factory setting and ready to ship anywhere in the world - these pre-engineered seismic wall systems are a breakthrough in engineering standards eliminating the need for sheer paneling and can be applied right out of the box. Eco Shelter™ Our pre-engineered and pre-packaged kit comes pre-cut and ready to assemble with hammer and nails – the simple design makes it ideal for rapid response relief housing, events, offices, meeting halls, storage sheds, medical clinics and more. Available in a variety of sizes and floor plans. Eco Home It is our vision to provide well-made long-lasting homes to all those who need one at a fair price. Eco Home addresses this need by creating simple, cost-effective floor plans that are pre-engineered and constructed in a quality controlled environment to be assembled on-site by local labor. The key to our process is speed in construction.Our design methodologies significantly reduce construction time allowing emerging countries to meet housing demands over the traditionally employed methods. These homes can be constructed quickly and safely and provide American ingenuity at its finest. Markets Eco Building Products are marketed through comprehensive labor and materials packages to residential builders and retailers as well as distributed internationally for offshore housing projects. Eco Red Shield™ can be applied to all wood substrates on the entire structure prior to construction preserving the wood’s structural qualities, while only adding an estimated 10% to the cost of building materials. In addition to providing dimensional lumber and Engineered Wood Products coated with Eco Red Shield™, Eco Building has undertaken a number of projects that employ this coating, including Eco Shelters and Eco Home developments for use in regions overcoming natural disasters or to meet the demand for sustainable housing in many emerging countries around the world. 5 Table of Contents Historically, 90% of Canada’s lumber exports were shipped to the U.S. However, the downturn of the housing market has significantly impacted U.S. demand for Canadian wood, with less than 70% of lumber exports being shipped to the U.S. in late 2010. In 2010, the export market for softwood logs and lumber shipped from North America to China exceeded $1.6 billion, up 457% from $350 million in 2008. Lumber exports from the U.S. to China have risen from 256,000 cubic meters in 2007 (less than 1% of the region’s total log production) to roughly 2.4 million cubic meters in 2010 (7% of total log production) (Source: Wood Resources International LLC). In early 2011, Canada’s softwood lumber exports to China exceeded the U.S. for the first time. In May 2011, British Columbia’s exported $122 million of softwood lumber versus the U.S., which shipped $119 million (Source: British Columbia’s Ministry of Jobs, Tourism, and Innovation, July 17, 2011). In fact, Canada’s lumber exports to China have increased 700% since 2008 (Source: Business Insider Inc. [www.businessinsider.com], February 22, 2011). The North American export market was also aided in 2007 when Russia—one of China’s largest timber sources—increased tariffs on wood exports (Source: The Wall Street Journal, February 8, 2011). Global demand for North American lumber has further increased after an 8.9 magnitude earthquake and devastating tsunami caused significant structural damage to northern Japan in March 2011 (Source: Forest Business Network, August 15, 2011). The company has invested significant amount of resources continually improving the Red Shield product line with R&D and technical market acceptance. Through the use of independent wood scientists employed by the company we have successfully lobbied with the International Code Commission (ICC) to create an acceptance criteria (AC) defining a market space in the building codes for a topical borate treatment for wood members. On June 20th, 2011 the ICC adopted by unanimous vote a New Acceptance Criteria for Liquid Borate Fungal Decay and Termite-resistant Treatment Applied to Wood Members, AC433-0611-R1. This is a monumental triumph in creating a Code Approved opportunity for Eco Building Products moving forward. The company is currently in process with all of the testing requirements to meet the defined Acceptance Criteria. The company has engage Louisiana State University Wood Durability Laboratory to perform various testing for Termites, Corrosion, Rot-Decay, Wood Fiber Strength and long term in field termite testing. In addition the company is working closely with independent consultants to create and implement a comprehensive quality control program to meet industry standards qualifying Red Shield treatments to meet AC433. The company is far along with all testing and quality control implementations and expects to potentially meet AC433 requirements and receive an ESR designation from the ICC within the first quarter of 2012. The creation of a building code (AC433) addresses a key element (Termite Protection – Wood Rot/Decay) in the wood protection offered by Eco Building products and will potentially open up significant market opportunities. Once product certification is achieved Red Shield lumber products will meet industry standard Use Categories UC1 and UC2 as defined by the AWPA guidelines for usage of treated lumber. The pressure-treatment industry generates roughly $4 billion annually (Source: CBS News, February 11, 2009). Approximately 65% of the treated wood components sold annually fall into the UC1 and UC2 use categories opening up significant opportunities for Red Shield products as a direct substitute or competitive product. Having achieved an ESR designation as defined by the ICC-ES process will be recognized by every building official across the United States as well as over 200 countries worldwide. (Source: www.iccsafe.org) ECO treated wood products are available across the nation. Although, single family housing starts have dropped to just above 400,000 units for 2011, Source: NAHB/Wells Fargo Housing Market Index. U.S. Census Bureau.The company has been successful with production home builders encouraging the utilization of ECO lumber products. The company is confident that our market share will continue to increase despite the decline in domestic housing starts. The company has secured several multifamily projects. Based upon the current market trends the MPI (Multi-Family Production Index) rose from 41.7 in the first quarter of the year to 44.4 in the second quarter. It is the highest quarterly reading since 2006, and continues the trend of generally improving conditions in the market for new multifamily housing that has emerged since the MPI dropped to a record low of 16.0 in the third quarter of 2008.The index provides a composite measure of three key elements of the multifamily housing market: construction of low-rent units, construction of market-rate-rent units, and construction of "for sale" units. The index and all of its components are scaled so that any number over 50 indicates that more respondents report conditions are improving than report conditions are getting worse. In the second quarter of 2011, a majority of developers saw improvements in the production of low-rent and market-rate units. ECO is believes that with the current level of activity, demand for multi-family units will continue to grow at an accelerated pace. Information provided from NAHB (National Association of Home Builders) Competitive Advantages ECO products have a distinct advantage over non-treated lumber products in that it resists mold, rot, decay, termites and fire. Beyond those clear advantages, ECO products have environmental implications as well. Termite infestation, mold and wood rot: New trees must be sacrificed to save an existing structure Fumigation is the only recourse for termites, the process is dirty and toxic to the atmosphere Mold has the potential to cause serious health problems and contribute to unhealthy interior air environments 6 Table of Contents Fire inhibitor: Reduce the risk of losing homes and commercial properties to fire; and Protect life and property Coating technology: ECO technology is topically applied to all wood members which provides a lower cost treatment Prior industry methods of incising or pressure treatment modify structural values; and Lower cost application technology provides for lower cost end use product It is our belief, based upon our experience in the eco-friendly construction industry, that the use of ECO products will increase the sustainability of our forest by creating a life-long wood product that will reduce consumption. According to a recent report authored by Dr. Vernard R. Lewis, a cooperative extension specialist in insect biology for UC Berkeley, costs to control and repair drywood termite damage are rising in California, with current estimates exceeding $300 million annually (Source: Assessment of Devices and Techniques for Improving Inspection and Evaluation of Treatments for Inaccessible Drywood Termite Infestations - Executive Summary 2010). Dr. Lewis estimates that subterranean termites consume at least one billion board feet of lumber each year in California alone, which is equivalent to wooden wall one foot thick by 17 foot tall spanning from Oregon, through California, to the Mexican border. Competition We believe that our coatings and coated wood products are positioned to capture significant market share in the coated and treated wood market. This is a mature market with large established biocide and chemical manufacturers, functionally equivalent technologies and fierce competition. However, we appear to have a unique product with a combination mold, rot, decay, termite and fireinhibitor coating that meets HUD standards for above ground structural and sheathing wood components. It is likely that competitors will field their own offerings, and a few already exist in partial or equivalent form, such as FrameGuard offered by Arch Chemical and Nature Wood offered by Osmose, Inc. However, these are chemical companies that sell to independent wood treaters and lumberyards. They cannot provide an integrated construction package as described herein and therefore provide value pricing to the builder. We believe that for the foreseeable future, the integrated construction value package approach will be an ECO competitive advantage. From time to time, we will be involved in intense competition with other business entities, many of which will have a competitive edge over us by virtue of their stronger financial resources and prior experience in business. There is no assurance that we will be successful in obtaining suitable investment, financing or purchase contracts for our products. Employees As of September 26, 2011, ECO had 43 full time and 1 part time employees consisting ofMr. Conboy, who is also a Director, Mr. Vuozzo, our Chief Technical Officer and Director, 5 administrative, 2 engineering, 3 marketing, 32 production and production support personnel. We anticipate that we will hire additional key staff as operations develop in areas of Chief Operating Officer, Vice President Sales and Marketing; research and development, administration and accounting, business development, operations , and sales and marketing. We expect to continue to use contract labor, management consultants, attorneys, accountants, engineers, and other professionals as necessary to support our management and administrative requirements.The need for employees and their availability will be addressed on a continuing basis. 7 Table of Contents Material Contract and Agreements AF21 Product, Purchase, Sales, Distribution & Service Agreement On January 18, 2011, the Company entered into an AF21 Product, Purchase, Sales, Distribution & Service Agreement, (the “Agreement”), with Newstar Holding Pte Ltd, a Singapore Corporation, and Randall Hart, an Indonesian National, the inventors and owners of technical data and intellectual property for a protective coating in order to obtain an exclusive supply of the product, together with certain distribution, marketing and sales rights. The product is a non-toxic non-corrosive fire inhibitor. Pursuant to the Agreement, the Company guaranteed it will purchase a minimum of 650 totes, each tote consisting of 245-gallons of product, in the first two-year period. The Company is required to increase the minimum quantities in the third year to 842 totes.In the fourth year the Company is required to increase the minimum quantities to 1,264 totes. This fire inhibitor is a component of our Red Shield branded products which is an additional benefit to the basic Blue Shield branded products and can be added to our Clear shield products. Loss of this component would impact sales of Red Shield branded products until a suitable replacement could be secured or developed internally. Product Sales The Company had product sales revenue of $415,345, $204,322 and $169,783 to three customers, representing 31%, 15% and 13% of total sales for year ended June 30, 2011, respectively. No long term fixed contracts control any future sales to these customers; each project is bid and granted individually. Governmental Regulation It is impossible to predict all future government regulation, if any, to which we may be subject until it has been in production for a period of time. The use of assets and/or conduct of business that we are pursuing will be subject to environmental, public health and safety, land use, trade,EPA and other governmental regulations, as well as state and/or local taxation. In acquiring and/or developing businesses in the wood treatment industry, management will endeavor to ascertain, to the extent possible due to its current limited resources, the effects of such government regulation on our prospective business. In certain circumstances, however, such as the acquisition of an interest in a new or start-up business activity, it may not be possible to predict with any degree of accuracy the impact of all potential government regulation. The inability to ascertain the complete effect of government regulation on current or future business activity makes our business a higher risk. Properties We maintain our official US address of record at 909 West Vista Way, Vista, CA 92083. We do not own any properties and at this time have no agreements to acquire any properties. Real Estate Lease – Vista, California In June 2009, the Company entered into an agreement to lease warehouse and office facilities for three years.Facilities include a 3,500 square foot building with a detached 1,200 square foot warehouse.The details on the lease are as follows: 1. Base rentals - $5,500 per month beginning October 1, 2009. 2. Base rentals increase to $6,000 monthly beginning October 1, 2010 and $6,500 monthly beginning October 1, 2011. 3. Company is responsible to pay its proportionate share of property taxes, insurance and common area maintenance – estimated at $875 per month 4. Termination date – September 30, 2012. 5. Renewal Option – one option for an additional three year period. 6. Security Deposit - $5,500. 7. Rent for month six (March 2010) shall be discounted to by 50% 8. Rent for month twelve (March 2011) shall be discounted by 50% 8 Table of Contents Effective January 1, 2011, the Company entered into a one-year sublease with a related party for 460 square feet in this Vista facility at $900 per month. Real Estate Lease – Colton, California In January 2010, the Company entered into a lease of a manufacturing facility in Colton, California for nine months.This lease was renewed effective November 1, 2010 for one year at a rate of $17,391 per month.These facilities were previously leased and utilized by a company controlled by the Company’s President and majority shareholder. Legal Proceedings EcoBlu v. Bluwood USA On August 23, 2010, the Company filed a legal action in The Superior Court San Diego, County of San Diego, Case # 37-2010-00058482-CU-MC-NC, against Bluwood USA, Inc., for failure of perform pursuant to the Purchase, Distribution and Services Agreement in the delivery of chemical product and protection of sales territory. A variety of defendants have been added to the case and a variety of claims apply. The case is presently in the discovery phase. The Company is making numerous claims and the Defendants are countering with others centering on a variety of legal claims like breach of contract, fraud, lack of performance, and others.This case has been sent to arbitration and a portion of the case has been stayed in court. The Company is seeking relief in the amount of approximately $20,000,000 and other relief.The parties are currently identifying the arbitrator panel. From time to time the Company may be named in claims arising in the ordinary course of business. Currently, no legal proceedings or claims, other than those disclosed above, are pending against or involve the Company that, in the opinion of management, could reasonably be expected to have a material adverse effect on its business and financial condition. 9 Table of Contents Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is quoted on the over-the-counter Electronic Bulletin Board under the symbol ECOB.The table below sets forth the high and low closing price per share of our common stock for each quarter of our last two years.These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. FiscalQuarterEnded High Low June 30, 2011 $ $ March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ At September 23, 2011, there were approximately106 holders of record ofour Common Stock. There were 1,200,000 stock options outstanding and 50,250,000 warrants outstanding to purchase shares of our Common Stock. Equity Compensation Plan Information The Eco Building Products, Inc. 2010 Employee and Consultant Stock Planwas adopted by majority vote of the Board of Directors on January 8, 2010.The plan authorizes 3,000,000 shares to be issued under the plan. As of September 22, 2011 a total of 829,731shares remain available for issuance under the plan. We have no other equity compensation plan at this time. Dividend Policy Since inception, no dividends have been paid on our common stock.The Company does not anticipate paying any cash dividends on its common stock in the next 12 month period. The payment of any dividends is at the discretion of the Board of Directors. Recent Sales of Unregistered Securities Warrants On April 28, 2011, the Company issued warrants pursuant to a consulting agreement to purchase 250,000 shares of the Company common of stock of which 100,000 shares have a purchase price per share of $0.15, 100,000 shares have a purchase price per share of $0.25, and 50,000 shares have a purchase price per share of $0.35. The warrants were valued at $14,925. On February 14, 2011, the Company also entered into a revolving credit and warrant purchase agreement (the “Credit and Warrant Agreement”) with MRL.The Credit and Warrant Agreement did not go into effect until it is ratified by the shareholders of MRL, on July 26, 2011. 10 Table of Contents Pursuant to the terms of the Credit and Warrant Agreement, MRL extended a $5,000,000 revolving facility (the “Loan Facility”) in advances of $500,000, each, from time to time.On July 26, 2011, the Company borrowed $3.0 million on the Loan Facility.In consideration of the Loan Facility, the Company issued MRL a 5-year warrant to subscribe for 50,000,000 common shares at an exercise price of $0.10 per share (the “Warrant”).The warrants were valued at $12,170,000 on July 26, 2011 and expire on July 26, 2016.The valuation of these warrants was determined using the Black-Scholes option pricing model using an exercise period of 5 years, risk free rate of 1.51%, volatility of 142.69%, and a trading price of the underlying shares of $0.26. All sales were issued as exempted transactions under Section 4(2) of the Securities Act of 1933. They are subject to Rule 144 of the Securities Act of 1933. The recipient(s) of our securities took them for investment purposes without a view to distribution.Furthermore, they had access to information concerning our Company and our business prospects; there was no general solicitation or advertising for the purchase of our securities; and the securities are restricted pursuant to Rule 144. 11 Table of Contents Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements concerningour plans and intentions included herein may constitute forward-looking statements. There are a number of factors that may affectour future results, including, but not limited to, (a)our ability to obtain additional funding for operations, (b) the continued availability of management to develop the business plan and (c) successful development and market acceptance of our products. This annual report may contain both historical facts and forward-looking statements.Any forward-looking statements involve risks and uncertainties, including, but not limited to, those mentioned above.Moreover, future revenue and margin trends cannot be reliably predicted. Financial Condition and Results of Operations Results of Operations for the Year end June 30, 2011 as Compared to the Year ended June 30, 2010 During 2011, we changed our wood coating chemistry process from Bluwood to Red Shield. This change had a significant impact on our gross profit as discussed below. Revenues and Cost of Sales - For the year ended June 30, 2011 we had total revenues of $1,338,962 from product and equipment sales, as compared to $224,499 in revenues from product sales for the previous yearOur cost of sales for the year ended June 30, 2011 was $1,588,430 and $229,894, respectively. Our gross loss (cost of sales in excess of sales) for the year ended June 30, 2011 of $249,468 was caused by our desire to liquidate our bluwood inventory and the reduced prices we charged for our Red Shield inventory during the year in move as much of this product out to the market place to create further demand, Sales in the prior year commenced in January 2010 and thus a full fiscal year is not reflected. Operating Expenses - For the year ended June 30, 2011, our total operating expenses were $3,757,545 as compared to $3,493,904 for the year ended June 30, 2010. Included in our operating expenses for the year ended June 30, 2011 were compensation costs of $1,189,775 of which $568,171 was accrued and not paid. Consulting expenses included in our operating expenses for the year ended June 30, 2011 amounted to $356,034 which included stock based compensation of $142,000. The $142,000 was the value assigned to the issuance of 1,716,000 shares of our common stock to third party consultants. Other significant operating costs we incurred during the year ended June 30, 2011 included research and development of $113,733, marketing of $212,608, rent of $353,585, professional fees of $863,390 and other general and administrative costs of $668,419. Our operating expenses for the year ended June 30, 2010 of $3,494,904 included consulting expense of $1,990,304, legal and professional fees of $528,085, rent of $419,219, compensation of $270,048, marketing of $58,155, research and development of $46,234 and other general and administrative expenses of $181,859.Consulting expense of $1,990,304 included $1,974,450 in stock based compensation, which was the value assigned to 5,483,333, shares of our common stock issued to third party consultants during the year. Other Income (Expenses) - For the year ended June 30, 2011 we had other expenses that included a $310,900 gain on settlement of debt, ($421,600) loss on the modification of debt, $121,590 change in the fair value of our derivative liabilities, and interest expense of ($1,990,230). This is compared to the year ended June 30, 2010, in which our other income (expenses) included 21,270 gain on settlement of a lease, loss of $(99,017) from on settlement of debt, change in the fair value of our derivative liabilities of ($51.217) , and interest expense of ($536,744). 12 Table of Contents Liquidity and Capital Resources On June 30, 2011, we had $81,648 in cash on hand.During the year ended June 30, 2011, net cash used in our operating activities amounted to $4,793,258. Net cash used during the same period for our investing activities totaled $266,725. During the same year, we received proceeds resulting in net cash from financing activities of $4,756,097 of which $5,000,000 was received through the issuance of 81,000,000 shares of our common stock, $200,000 was received through loans from unrelated third parties and $1,596,118 was received through loans from related partiesOf the $6,796,118 received during the year, $704,772 was used to reduce our debt obligations to third parties, $1,335,239 was used to reduce debt owed to related parties, and $10 was used to acquire 27,037,500 warrants from a related parties which were subsequently cancelled. During the year ended June 30, 2010, net cash used in our operating activities was amounted to $1,389,280. Net cash used during the same period for our investing activities totaled $769,280. During the same year, we received proceeds resulting in net cash from financing activities of $2,544,094 of which $664,794 was received through the issuance of 3,572,194 shares of our common stock, $2,031,500 was received through loans from unrelated third parties. Of the $2,696,294 received during the year, $5,000 was used to purchase 130,000 shares our common stock which was subsequently cancelled, $75,000 was used to reduce our debt obligations to third parties, $11,200 was used to reduce debt owed to related parties, and $61,000 was used to pay loan fees. During the year ended June 30, 2011, the Company entered into an investment agreement and a revolving credit and warrant purchase agreement with Manhattan Resources Limited, a Singapore Corporation (“MRL”) and Dato’ Low Tuck Kwong (“LTK”), a controlling shareholder of MRL.In February 2011, the Company received $5,000,000 in exchange for issuing 81,000,000 shares of its common stock. The Company utilized the $5,000,000 in reducing its other indebtedness due to MRL totaling approximately $1,424,000, paying off$300,000 due JMJ, paying approximately $399,000 in legal fees, approximately $405,000 in consultingfees,purchasing approximately $965,000 in inventory and $204,000 in equipment. The remaining $1,303,000 was utilized in payroll and other general operating expenses that the Company incurred over the subsequent five months. The revolving credit and warrant purchase agreement was approved in July 2011, The Company has the ability to borrow up to $5,000,000 of which . $3,000,000 was borrowed in July 2011. With the infusion of these available funds, management believes the funding provides sufficient capital to continue operating the Company and allow it to become profitable, however; no assurances can be made that current or anticipated future sources of funds will enable the Company to finance future periods’ operations. Our independent registered public accountants have indicated in their opinion their doubt regarding their ability to continue as a going concern. As of September 27, 2011, we had cash on hand of $162,550.
